DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11, 14-15, 17-18, 20-26 are pending.
Response to Arguments
Applicant’s arguments, see page 1, filed 4 May 2022, with respect to the rejection(s) of claim(s) 21-22 under 35 USC§112 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 3 August 2021, with respect to the rejection(s) of claim(s) 11, 14-15, 17-18, 20-26 under 35 USC§103, have been fully considered but they are not persuasive. The rejections have been maintained for the reasons below.
A new rejection is deemed proper in view of the amendment filed 4 May 2022. See below.
(Old) Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to applicant’s arguments dated 4 May 2022
	Regarding claims 11, 14-15, 18, and 26.
US Pub’231 discloses a system applicable to the process of claim 21.  The instant claims differ in that sensors are specifically stated as being present.  However, US Pub’231 indicates the differ stations within the system communicates with each other.  The use of sensors as a means of communication is a routine modification well within the skill of one of ordinary skill in the art.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches the structural limitations of the claim.  submerged in the developer material." The claim was rejected over US Pub’231 which taught the structural limitations of the claim for the intended use of processing a biomass, cannabis in particular. 
Regarding claims 21-22, 24 
CN'152 was cited to teach cryogenics can be applied to oil-containing biomass before cavitation. CN'152 teaches the technique of freezing biomass with cryogenic liquid nitrogen and then crushing the frozen biomass into smaller pieces before solvent extraction was part of the ordinary capabilities of a person of ordinary skill in the art.
Applicant argues US Pub’231 and CN’231 are inoperable because they read on different purpose as one reads on cannabis and the other reads on tea camellia seeds.
In response to US Pub’231 and CN’152 being inoperable, US Pub’231 uses a known technique to extract THC or CBD or other oils from biomass.  Both cannabis and tea camellia seeds are considered to be biomass as they are both material from living things. One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the would have expected the analogous starting materials (biomass) to react similarly.  It has been held that application of an old process to an analogous material of obtain a result consistent with the teachings of the art would have been obvious to one having ordinary skill.
In response to applicant's argument that bot references are inoperable and CN'152 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, applicant argues that CN'152 is non-analogous art because it uses tea camellia seeds thereby teaching away from the instant preparation of the cannabis. and the solvents used for cryogenically freezing the biomass. As stated in the previous office actions (mail dates 24 March 2021 & 20 July 2021), USPub'231 specifically discloses cannabis as the biomass and is deficient regarding cryogenically processing the biomass.
As to applicant’s arguments pertaining to CN’152 ultrasonic wave-microwave cavitation treatment, the process states “cavitating the biomass.” There is no indication that the instant process cannot be cavitated with ultrasonic wave-microwave cavitation unit.  There is nothing within the specification teaching away from specific cavitation methods.
As stated previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of US Pub’231  to extract THC or CBD or other oils from biomass, such as cannabis or hemp, and modify the method by using the known technique of treating biomass (cannabis plant material) with a liquid nitrogen (cryogenic liquid) to freeze the biomass to a state where it could be crushed, ground, chopped or pulverized before it is added to a liquid (fluid) to form a mixture that is subjected to cavitation. 
Motivation for freezing the raw material is found in the teaching of CN’152 where it is stated that this method prevents the harm caused to the seed by high temperature and high pressure. (pp. 2. last sentence). 
Regarding claim 23
USPub'394 discloses the application of the cannabis plant in the production of composite material for building material and infrastructure.
Considering the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
(new) Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 & 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both claims 11 & 21 have been amended to include the following verbiage: “cannabis or hemp biomass with oil dissolved or entrained within the liquid”.  This inclusion is considered new matter because on pages 10-11 (last & first paragraphs respectfully) it is stated that this mixing occurs during cavitation and not prior as indicated in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBORAH D CARR/             Primary Examiner, Art Unit 1622